Citation Nr: 0611553	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  94-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an increased rating in excess of 10 
percent prior to April 6, 2000 for the service-connected 
postoperative residuals of the right shoulder.

3.  Entitlement to an increased rating in excess of 30 
percent as of April 6, 2000 for the service-connected 
postoperative residuals of the right shoulder.

(The claim of entitlement to service connection for post 
traumatic stress disorder will be the subject of a separate 
decision that is being issued concurrently.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to June 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
from the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Hartford, Connecticut and Manchester, New Hampshire.

The Board notes that the issue of service connection for PTSD 
was before the Board in January 2001, at which time the Board 
denied the veteran's claim.  The veteran appealed that 
portion of the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in conjunction with a 
joint motion, the Court vacated the January 2001 Board 
decision and remanded the case to the Board in September 
2002, for readjudication consistent with the joint motion.  
In turn, the Board remanded the issue to the RO in July 2003 
for further development.  Subsequently, the veteran perfected 
the issues of service connection for a right ankle disorder 
and increased ratings for the service-connected right 
shoulder disorder.  At present, the veteran's case is once 
again before the Board for appellate adjudication.

The Board notes that the veteran presented testimony during a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ) in May 2000.  At this hearing, testimony was 
taken only as to the issue of service connection for PTSD.  A 
copy of the hearing transcript issued following the hearing 
is of record.  The Board also notes that the veteran was 
scheduled for an additional video conference hearing for July 
8, 2005, which would have included testimony regarding the 
issue of service connection for PTSD, as well as the issues 
of service connection for a right ankle disorder and 
increased ratings for the service-connected right shoulder 
disorder.  However, the record contains evidence showing he 
failed to report to the scheduled hearing.  As the record 
does not contain further indication that the veteran or his 
representative(s) have requested an additional hearing or 
that the hearing be rescheduled, the Board deems the 
veteran's request for a video hearing before a VLJ withdrawn.  
See 38 C.F.R. § 20.704 (2005).

Lastly, the issue of service connection for a right ankle 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.    

2.  The service medical records show the veteran is left 
handed.  

3.  The evidence is at least in relative equipoise as to 
whether, prior to April 2000, the service-connected 
postoperative residuals of the right shoulder were 
characterized by arm limitation of motion at shoulder level, 
or midway between the side and shoulder level

4.  As of April 2000, the service-connected postoperative 
residuals of the right shoulder have neither been 
characterized by ankylosis of the scapulohumeral 
articulation; nor by impairment of the humerus including 
fibrous union, nonunion (false flail joint) or loss of head 
(flail shoulder). 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
disability evaluation, effective prior to April 6, 2000, for 
the service-connected postoperative residuals of the right 
shoulder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-08 (1995).

2.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent, effective as of April 6, 
2000, for the service-connected postoperative residuals of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5202 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via RO letters issued in July 2002 and 
January 2005; and the various rating decisions, statements of 
the case (SOCs), and supplemental statements of the case 
(SSOCs), including an October 2004 SSOC.  In addition, the 
July 2002 and January 2005 RO letters, and the October 2004 
SSOC provided the claimant with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Further, in light of the appellant's contentions, 
the veteran was notified of the VA's duty to assist per VCAA 
via RO letters and the October 2004 SSOC.  Thus, the Board 
finds that no additional evidence, which may aid the claims 
on appeal or might be pertinent to the bases of the claims, 
has been submitted, identified or remains outstanding, and 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the RO letters issued in July 2002 and January 
2005; and the various rating decisions, SOCs, and SSOCs, 
including an October 2004 SSOC, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the appellant's claims discussed herein 
would not be prejudicial error to the appellant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
bases of this appeal were already decided, and the appellate 
process was initiated, prior to the VCAA notices in the July 
2002 and January 2005 RO letters.  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notices were 
provided to the appellant after the initial adjudication in 
March 2001, the appellant has not been prejudiced thereby.  
The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of the claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claims, including having had the 
opportunity to present testimony at an appeal hearing before 
the Board, from which he failed to benefit due to his failure 
to report to the scheduled July 2005 hearing as discussed 
above.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Increased Rating for a Right Shoulder Disability

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

In addition, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At present, the veteran's service-connected disability is 
postoperative residuals of the right shoulder, which was 
rated as 10 percent disabling under Diagnostic Code 5203 
prior to April 6, 2000, and as 30 percent disabling as of 
April 6, 2000.  The veteran's disability is currently 
currently rated under Diagnostic Code 5201.

With respect to the right shoulder disability, the Board will 
consider all potentially applicable Diagnostic Codes, per 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).  Specifically, the Board finds that 
Diagnostic Codes 5200, 5201 and 5202 are applicable to the 
service-connected disability.

In this case, the service medical records show that the 
veteran is left handed, and thus, the right shoulder is part 
of the veteran's minor upper extremity.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, a 20 percent evaluation is 
assigned if the motion of the arm (as a minor extremity) is 
limited at shoulder level or if the motion is limited to 
midway between the side and shoulder level.  A 30 percent 
evaluation, the maximum rating allowed under this Code, is 
assigned if the motion of the arm is limited to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Under this code, a 20 percent rating is assigned to 
the minor upper extremity for favorable ankylosis with 
abduction to 60 degrees and ability to reach mouth and head.  
A 30 percent rating is assigned if intermediate between 
favorable and unfavorable.  And, a 40 percent rating is 
warranted for unfavorable ankylosis with abduction limited to 
25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2005).

Diagnostic Code 5202 evaluates impairment of the humerus.  
Under this code, a 20 percent rting is warranted for the 
minor upper extremity with malunion and moderate or marked 
deformity; or with recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of 
all movement (without and without limits to the shoulder 
level).  A 40 percent rating is assigned if with fibrous 
union.  A 50 percent rating is assigned if with nonunion 
(false flail joint).  And, a 70 percent rating is warranted 
if with loss of head (flail shoulder).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2005).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

With respect to the evidence of record, the service medical 
records reflect that in April 1969 the veteran was treated 
for dislocation of the right shoulder, and that he continued 
to have additional dislocations during service.  A post 
service November 1971 VA examination report shows he was 
diagnosed with a history of right shoulder injury with 
recurrent dislocations, and postoperative status with 
recurrent pain and minimal limitation of range of motion.

The post service evidence also includes copious treatment 
records from the West Haven, Northamptom, Springfield, and 
Leeds VA Medical Centers (VAMCs) dated from 1987 to 2004, 
which describe the treatment the veteran received over time 
for various health problems, including anxiety depression, 
PTSD, alcohol dependence, flat feet, right shoulder problems, 
back pain, and hallux valgus.  In addition, the evidence 
includes medical records received from the Social Security 
Administration (SSA), which described that since September 
2001 the veteran has been deemed disabled due to affective 
disorders and other disorders of the musculoskeletal system.

A May 1998 VA x-ray examination report indicates the right 
shoulder had calcific tendinitis with no fracture or 
dislocation.  The bone mineralization was normal, but there 
was slight spurring of the interior glenoid.  And, additional 
May 1998 VA medical notations show the veteran had half of 
the range of motion for the right shoulder.

June 2000 VA notations indicate the veteran complained of 
chronic right shoulder pain.  He fell during the prior 3 to 6 
weeks, and had increased shoulder pain.  The veteran was on 4 
pain medications, including Percocet, had decreased range of 
motion of the right shoulder, and decreased extension and 
rotation of the elbow.

September 2000 VA notations show he was diagnosed with frozen 
shoulder, and reported pain for 20 years.  Prior to his fall 
in the Spring, he was able to lift (flexion) to about 90 
degrees and to just touch the back of the head, but at this 
time he was not able to use the right shoulder.  Active range 
of motion was flexion to 20 degrees, extension to 30 degrees, 
abduction to 10 degrees, internal rotation to 35 degrees, and 
external rotation to 30 degrees.

November 2000 notations from J. Molloy, M.D., reveal a 3 inch 
scar over the anterior aspect of the shoulder, and moderate 
tenderness about the shoulder.  The range of motion was quite 
restrictive with flexion to 30 degrees, abduction to 10 
degrees, external rotation to 20 degrees, and internal 
rotation to 20 degrees (barely able to reach the belt line).  
The veteran was diagnosed with status post corrective surgery 
for recurrent dislocation of the right shoulder with a recent 
injury which is the result of an apparent adhesive capsulitis 
of the right shoulder. 

February 2001 and April 2001 VA notations show the veteran 
complained of right upper extremity with frozen shoulder and 
adhesive capsulitis.  He complained of numbness and weakness 
of the right median nerves, and numbness of the right forearm 
in the distribution of the right radial nerve.  He had been 
requiring a lot of Percocet (8 to 9 tablets per day) until he 
was switched to morphine.

A March 2003 Injury Report from the Connecticut Fire 
Department notes the veteran fell while walking on an icy 
parking lot hitting his elbow, jamming his shoulder and 
hurting the right hip.

Lastly, an April 2004 VA examination report indicates that 
the veteran keeps the right arm in an immobilized position 
which was the equivalent to wearing a sling, except there was 
no sling.  The right shoulder felt weak and had lack of 
endurance.  It did not feel unstable or give-way because of 
the very limited range of motion that he had.  He had pain 
with trying to increase range of motion limits from 
extending, flexing, abducting or adducting the right 
shoulder.  The right shoulder was always stiff and frozen 
locked, and the veteran reported he had lost 70 to 80 percent 
of his muscle strength.  He did not have inflammatory 
arthritis or dislocation, but his wife had to assist him with 
dressing/undressing.  The range of motion was extension to 19 
degrees, forward flexion to 48 degrees, adduction to 10 
degrees, abduction to 45 degrees, internal rotation to 40 
degrees, and external rotation to 43 degrees.  The veteran 
was diagnosed with a right shoulder disorder with marked 
limitation of motion, and severe functional impairment 
limiting activities of daily living and employment.  However, 
with respect to occupational limitations, the examiner also 
noted the veteran was ambidextrous.  

Upon a review of the evidence of record, the Board finds that 
the evidence is at least in relative equipoise as to whether, 
prior to April 2000, the service-connected postoperative 
residuals of the right shoulder were characterized by arm 
limitation of motion at shoulder level, or midway between the 
side and shoulder level.  The evidence dated prior to April 
2000 is somewhat scarce and does not clearly show that the 
veteran meets the criteria required for the assignment of a 
20 percent rating under Diagnostic Code 5201.  However, a 
November 2000 report from Dr. Molloy, which is dated only a 
few months after April 2000, indicates that the veteran's 
right shoulder had quite restrictive range of motion of the 
right shoulder with flexion to 30 degrees and abduction to 10 
degrees.  Nevertheless, the evidence does not show that prior 
to April 2000 the veteran had arm limitation of motion to 25 
degrees from the side. 

For the foregoing reasons, and giving the veteran the benefit 
of the doubt, the Board finds that the criteria for a 20 
percent disability evaluation, effective prior to April 6, 
2000, for the service-connected postoperative residuals of 
the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-08 (1995).

As to the claim for an increased rating as of April 6, 2000 
for the service connected postoperative residuals of the 
right shoulder, the Board finds that the veteran has been 
assigned a 30 percent rating for this period of time, under 
Diagnostic Code 5201, and that 30 percent is the maximum 
rating allowed under this Code.  As such, the Board now will 
apply other applicable Diagnostic Criteria, per Butts, supra, 
in order to determine if an increased rating in excess of 30 
percent, as of April 2000, is appropriate.  

In this respect, as of April 2000, the service-connected 
postoperative residuals of the right shoulder have neither 
been characterized by ankylosis of the scapulohumeral 
articulation, as required for an increased rating under 
Diagnostic Code 5200; nor by impairment of the humerus 
including fibrous union, nonunion (false flail joint) or loss 
of head (flail shoulder), as required for an increased rating 
under Diagnostic Code 5202.  The evidence clearly shows that 
the veteran still has a range of motion of the shoulder, 
albeit very restricted, and there is no indication of 
impairment of the humerus with fibrous union, nonunion (false 
flail joint) or loss of head (flail shoulder).  As such, the 
Board finds that the criteria for the assignment of a 
disability rating in excess of 30 percent, effective as of 
April 6, 2000, for the service-connected postoperative 
residuals of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200, 5202 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).

Furthermore, the Board acknowledges that the Court has held 
that a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, 
additional compensation for arthritis would be impermissible, 
as the manifestation of degenerative arthritis (Diagnostic 
Code 5003) is to be rated on the basis of the limitation of 
motion of the joint affected.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  And, the veteran is already being 
compensated for limitation of the right shoulder motion, 
under Diagnostic Codes 5201 for limitation of motion of the 
arm.  Brady, supra.

In arriving at the above conclusions, the Board has 
considered the above described evidence.  However, this 
evidence did not show any additional service-related pain, 
weakness, fatigability or incoordination, other than that 
already contemplated in the current disability ratings.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As noted above, 
the Board has considered the history of the veteran's 
disability, the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran, the nature of the original disability, and the 
functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 
supra.

The Board has also taken into consideration 38 U.S.C.A. 
§ 5107(b), which expressly provides that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
And based on this principle, the Board has rendered the above 
decisions with respect to the claims for increased ratings 
for the two separate periods of time. 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, the evidence shows the 
veteran has limits with respect to his employability.  The 
evidence, including the April 2004 VA examination report, 
however, shows that the veteran is ambidextrous and does not 
show that the veteran's service- connected right shoulder 
disability per se has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating, effective prior to April 
6, 2000 for the service-connected postoperative residuals of 
the right shoulder is granted, subject to provisions 
governing the payment of monetary benefits.

Entitlement to an increased rating in excess of 30 percent as 
of April 6, 2000 for the service-connected postoperative 
residuals of the right shoulder is denied.


REMAND

As noted above, pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).

In the present case, the Board finds that the VA's redefined 
duty to assist the claimant, as set forth in the VCAA, has 
not been fulfilled regarding the issue of service connection 
for a right ankle disorder.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Specifically, the Board notes that the veteran is service-
connected for pes planus with plantar nodules of the right 
foot.  The veteran is currently seeking service connection 
for a right ankle disorder.  And, December 1992 VA treatment 
notations indicate that the veteran complained of pain in the 
first metatarsal phalangeal (MTP) joint of the right foot, 
and that there was evidence of degenerative joint disease in 
the first MTP and of flat foot leading to ankle pain (due to 
mechanical stress).

The Board notes that the veteran has not been given the 
benefit of a VA examination containing an etiology opinion 
regarding the claimed right ankle disorder.  And, given the 
December 1992 VA medical notations, the veteran would benefit 
from such VA examination.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

Lastly, as there may be outstanding relevant private or VA 
medical treatment records for the claimed right ankle 
disorder, the RO should assist the veteran in obtaining any 
relevant recent records.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed right ankle disorder since his 
discharge from service to the present, 
and who possess records relating to that 
treatment.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims files.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for the claimed right ankle 
disorder since his discharge from service 
to the present.  All identified treatment 
records from any reported VAMC not 
already contained within the claims files 
should be obtained and associated with 
the claims files, including any relevant 
records dated from 2005 to the present.  
If the search for the above records has 
negative results, the claims files must 
be properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should undergo an 
orthopedic examination to evaluate the 
nature, severity, and etiology of the 
claimed right ankle disorder.  If no such 
disorder is found by the examiner, the 
examiner should so indicate.  The RO must 
make the claims files available to the 
examiner.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims 
folders were reviewed.  All necessary 
tests and studies should be conducted.  
The examiner should review all of the 
appellant's medical records and history, 
including the December 1992 VA treatment 
notations indicating that there was 
evidence of degenerative joint disease in 
the first MTP and of flat foot leading to 
ankle pain (due to mechanical stress).  
Following an examination of the appellant 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed right ankle disorder became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  The VA specialist should 
also render an opinion as to whether it 
is at least as likely as not that the 
claimed right ankle disorder is related 
to any in-service complaints-injuries; is 
related to a service-connected 
disability, including pes planus with 
plantar nodules of the right foot; or is 
related to any post-service event(s) or 
diseases.  If the etiology of the 
appellant's right ankle disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folders.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2005).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for entitlement to service connection for 
a right ankle disorder.  In re-
adjudicating the claim, the RO must take 
into consideration 38 C.F.R. § 3.310.  If 
the above determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to this appeal.  The requisite 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2005) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


